Citation Nr: 1426167	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  11-04 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to December 1991; August 2001 to December 2001; July 2006 to October 2006; and March 2008 to June 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Decatur, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran appeared at a video hearing before the undersigned Veterans Law Judge in March 2013.  A transcript of the hearing is available on Virtual VA.


FINDING OF FACT

The Veteran experienced tinnitus beginning in service and consistently ever since.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for tinnitus, which he believes were caused by noise exposure as an aircraft medic in service.  

Service connection is warranted for a current disability that is related to an in-service injury.  See 38 C.F.R. § 3.303.

Service treatment records are negative for complaints or symptoms of tinnitus.  

The Veteran gives a history of pronounced ringing in his ears since April 2008, when he stood in close proximity to a B-1 bomber that exploded after an emergency landing. The event occurred during a period active duty, and the Veteran was awarded the Air Force Commendation Medal for his response to the accident.

In September 2009, a VA examiner opined that the etiology of the Veteran's tinnitus could not be determined without resorting to mere speculation.  A speculative medical opinion provides neither positive nor negative support for the Veteran's claim.  Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed.Cir. 2009).  

In March 2013, a private audiologist opined that it is more likely than not that the Veteran's tinnitus was caused by exposure to aircraft noise during military service.

The Veteran is competent to report tinnitus and the Board finds no reason to question his credibility.  A veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence." (emphasis added)); see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  The Veteran is competent and credible to report that the first experienced tinnitus in service and consistently since service.  Therefore, the criteria for service connection for tinnitus are met.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
ROBERT C. SCHARNBERGER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


